DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 4/28/2022 has been entered and made of record.

The Applicant has canceled claim(s) 8 and 20.
The application has pending claim(s) 1-7 and 9-19.

In response to the amendments filed on 4/28/2022:
The “Objections to the specification” have been entered and therefore the Examiner withdraws the objections to the specification.  

Applicant’s arguments, see pages 11-16, filed 4/28/2022, with respect to claims 1-7 and 9-19 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

Claim Interpretation
Claim e.g. 13 is considered to be patent-eligible under 35 U.S.C. 101 because the Applicant's specification makes it clear that the “computer readable storage medium” as used herein is considered to be an article of manufacture and is not to be construed as being transitory signals per se [excludes a propagation medium] (see Applicant’s originally filed specification in paragraphs [0022],[0026], and [0039]).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter Manzo (Reg. No. 54,700) on May 13, 2022.
	The application has been amended as follows:
	For claim 1 on page 4 of Applicant’s Amendment after Non-Final dated 4/28/2022:
	1.  Please replace -- the tennis ball. -- at the last line of claim 1 with “the tennis ball, wherein each optimal tennis stroke is associated with at least one of a predicted landing location of the tennis ball or speed of the tennis ball when struck with that particular optimal tennis stroke.”.

	For claim 7 on page 6 of Applicant’s Amendment after Non-Final dated 4/28/2022:
	1.  Please replace -- each optimal tennis stroke associated with a predicted landing location and speed of the tennis ball when struck with that particular optimal tennis stroke; -- at lines 12-13 with “each optimal tennis stroke is associated with the predicted landing location of the tennis ball and speed of the tennis ball when struck with that particular optimal tennis stroke;”.

	For claim 9 on pages 6-7 of Applicant’s Amendment after Non-Final dated 4/28/2022:
	1.  Please replace -- the tennis ball. -- at the last line of claim 9 with “the tennis ball, wherein each optimal tennis stroke is associated with at least one of a predicted landing location of the tennis ball or speed of the tennis ball when struck with that particular optimal tennis stroke.”.

	For claim 13 on page 8 of Applicant’s Amendment after Non-Final dated 4/28/2022:
	1.  Please replace -- the tennis ball. -- at the last line of claim 13 with “the tennis ball, wherein each optimal tennis stroke is associated with at least one of a predicted landing location of the tennis ball or speed of the tennis ball when struck with that particular optimal tennis stroke.”.

	For claim 19 on page 10 of Applicant’s Amendment after Non-Final dated 4/28/2022:
	1.  Please replace -- each optimal tennis stroke associated with a predicted landing location and speed of the tennis ball when struck with that particular optimal tennis stroke; -- at lines 12-13 with “each optimal tennis stroke is associated with the predicted landing location of the tennis ball and speed of the tennis ball when struck with that particular optimal tennis stroke;”.





















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 9-19 (now renumbered as 1-18, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: predicting the information corresponding to the tennis ball based on the merged parallel convolutional neural network inputting in parallel and processing in parallel at the same time the three video clips representing the wind up, ball hit, and follow through sequences of the tennis player hitting the tennis ball shown in the reduced number of sequential frames; and inputting the predicted information corresponding to the tennis ball into a deconvolutional neural network to generate alternative image sequences of optimal tennis strokes for hitting the tennis ball, wherein each optimal tennis stroke is associated with at least one of a predicted landing location of the tennis ball or speed of the tennis ball when struck with that particular optimal tennis stroke.
Similarly, independent claims 9 (now renumbered as claim 8, for issue) and 13 (now renumbered as claim 12, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Marty et al (US 2014/0180451 A1, as applied in previous Office Action) discloses predicting ball trajectory before and after racquet impact by analyzing the video frame data.  However, Marty does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 13, 2022